429 F.2d 428
Edith MOREY, Plaintiff-Appellant,v.INDEPENDENT SCHOOL DISTRICT 492 et al., Defendants-Appellees.
No. 20005.
United States Court of Appeals, Eighth Circuit.
August 26, 1970.

Appeal from the United States District Court, District of Minnesota, First Division; Miles W. Lord, Judge.
John P. Walbran, of Walbran & Walbran, Owatonna, Minn., for appellant; William E. Falvey, of Hagglund & Johnson, Minneapolis, Minn., on the brief.
Raymond B. Ondov, of Alderson, Catherwood & Ondov, Austin, Minn., for appellees; Miles B. Zimmerman, of Farrish, Zimmerman, Johnson & Manahan, Mankato, Minn., on the brief.
Before VOGEL, HEANEY and BRIGHT, Circuit Judges.
PER CURIAM.


1
Plaintiff, Edith Morey, brought this action for damages against defendants, Independent School District 492 and its individual board members, basing her complaint on 42 U.S.C.A. § 1983, claiming failure to reimburse her for usual and customary scheduled salary increases and also defamation of character and exemplary damages. In an opinion granting defendants' Rule 12 motion for dismissal, Judge Lord carefully and adequately demonstrated why plaintiff was not entitled to recover in this action. His opinion, which we adopt on appeal, is published as Morey v. Independent School District #492, et al., D.C.Minn., 1969, 312 F.Supp. 1257.


2
Affirmed.